Lea, Sp. J.,
delivered the opinion of the court:
This is an action of ejectment. The plaintiffs, in support of their action, read a, grant from the State of Tennessee to James White, dated November 15th, 1808; deed from James 'White to John Williams, dated September 3d, 1816; deed from John Williams to Thomas Craighead, dated January 8th, 1818, and a deed from the heirs of Craighead to the plaintiffs. There was judgment for the plaintiffs, and defendant has appealed to this court.
This case must be reversed.
. The deed of Williams to Craighead purports to- convey a piece of land thus described: “Beginning on a stake at a corner made by a line from the lower end of Main street, -and the lower line of the street between Knoxville and Scuffletown, thence the course of a road hereafter to be laid out into said Scuffletown until it strikes Tarrence McCaf-fie’s line, along said McCaffie’s line until it intersects the line of the street dividing Knoxville from Scuffletown, then *38along said line to tbe beginning.” This deed is void for uncertainty, and the court should have so instructed the jury.